Title: [Diary entry: 20 April 1786]
From: Washington, George
To: 

Thursday 20th. Thermometer at 50 in the Morning—50 at Noon and 48 at Night. Wind fresh but not hard at No. Et. all day and very cloudy, sometimes dropping Rain. Rid to Muddy hole, Dogue run and ferry Plantations and to the fishery at the latter. Finished Sowing 50 Rows of Barley in drills, at Dogue run, which took 35 quarts of Seed. The ground for this grain was twice plowed into 5 furrow ridges (or twice listed as it is called)—then rolled with the spiked roller—after which it was harrowed, then sowed with the Barrel plow, & the grain harrowed in with the small harrow at the tale of it. Next adjoining to the Barley I left 40 rows for the common country Pea and then began to plow 10 Rows for Potatoes wch. I directed to be managed in the same manner, previous to setting, with those for the Barley with the addition of a furrow after harrowing, to plant the Potatoes which are to be covered with the plow. These Potatoes are to be planted

without dung because it could not be got out in time, the Oxen being employed with the Roller. The Shad began to Run to day, having caught 100, 200 & 300 at a drought. My Jack covered a she Mule to day—after which two Mares. My Boat which went up the day before yesterday, returned this evening only—being detained by the north East wind. Mr. Battaile Muse came here before dinner on business respecting the Collection of my rents and with his accts. wch. were just looked at, but not settled. My People from the Ferry began to work in the New ground in front of the House to day. Sowed a Bushel of Orchard Grass seed (given to me by Wm. Fitzhugh Esqr. of Chatham) in my last years Turnip patch at the home house. The qty. of ground might be about  of an acre. The grd. in which these Seeds were sown had been twice plowed—chopped over & the clods broken with Hoes and twice harrowed afterwards: the Seeds were scratched in with a light Bush.